Filed 9/25/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 161









In the Interest of C.R., a child



Nancy D. Yon, Assistant State’s Attorney, 		Petitioner and Appellee



v.



J.A.R., mother and P.B., father, 		Respondents



P.B., father,                                                                                                   Appellant







No. 20130235







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, Surrogate Judge on Assignment to the Northeast Central Judicial District H. Patrick Weir.



AFFIRMED.



Per Curiam.



Nancy D. Yon, Assistant State’s Attorney, P.O. Box 5607, Grand Forks, ND 58206-5607, for petitioner and appellee; submitted on brief.



Rhiannon L. Gorham, P.O. Box 6306, Grand Forks, ND 58206-6306, for respondent and appellant; submitted on brief.

Interest of C.R.

No. 20130235



Per Curiam.

[¶1]	P.B. appealed from a juvenile court judgment terminating his parental rights in his child, C.R.  P.B. argues his limited telephonic appearance at the termination of parental rights hearing violated his procedural due process rights by not affording him a meaningful opportunity to be heard.  At the time of the hearing, P.B. was incarcerated at the James River Correctional Center and testified by telephone.  He was represented by counsel at the hearing. 

[¶2]	For these purposes, this Court has previously held, “there is no denial of due process when the defendant testified at the termination hearing by telephone and was represented by court-appointed counsel during the proceeding.”  
In re D.C.S.H.C.
, 2007 ND 102, ¶ 12, 733 N.W.2d 902; 
Adoption of J.M.H.
, 1997 ND 99, ¶ 19, 564 N.W.2d 623. 

[¶3]	We summarily affirm the district court under N.D.R.App.P. 35.1(a)(7). 

[¶4]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom